1
                                                                                    JS-6
2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   R. ABCARIAN, R. REYES, and H.             )   Case No. CV 16-7106 FMO (JPRx)
     REYES,                                    )
12                                             )
                         Plaintiffs,           )
13                                             )   JUDGMENT
                  v.                           )
14                                             )
     MELDON EDISES LEVINE, et al.,             )
15                                             )
                         Defendants.           )
16                                             )

17         IT IS ADJUDGED that the above-captioned action is dismissed with prejudice as to the

18   federal claims, and dismissed without prejudice as to the remaining state-law claims.

19   Dated this 3rd day of January, 2019.

20
                                                                      /s/
21                                                              Fernando M. Olguin
                                                             United States District Judge
22

23

24

25

26

27

28
